Case: 20-10903     Document: 00515961683         Page: 1    Date Filed: 08/02/2021




           United States Court of Appeals
                for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                         August 2, 2021
                                  No. 20-10903                           Lyle W. Cayce
                                                                              Clerk

   Robert M. Glen,

                                                           Plaintiff—Appellant,

                                      versus

   American Airlines, Incorporated,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:20-CV-482


   Before King, Dennis, and Ho, Circuit Judges.
   James C. Ho, Circuit Judge:
          “The Founders recognized that the protection of private property is
   indispensable to the promotion of individual freedom. As John Adams
   tersely put it, ‘[p]roperty must be secured, or liberty cannot exist.’” Cedar
   Point Nursery v. Hassid, 141 S. Ct. 2063, 2071 (2021) (quoting Discourses on
   Davila, in 6 Works of John Adams 280 (C. Adams ed. 1851)).
   Channeling that spirit, Congress responded to Fidel Castro’s widespread
   confiscation of property in Cuba by enacting the Helms-Burton Act into law
   in 1996. See 22 U.S.C. § 6021 et seq. The Act allows any United States
Case: 20-10903         Document: 00515961683         Page: 2    Date Filed: 08/02/2021




                                      No. 20-10903


   national with a claim to property confiscated by the Cuban Government to
   sue any person who traffics in such property. Id. § 6082(a)(1)(A).
          In that same spirit, we disagree with the district court’s decision to
   dismiss Robert Glen’s claim under the Act for lack of standing. We side
   instead with courts that have held that “the legally cognizable right provided
   by the Helms-Burton Act to the ‘rightful owners’ of properties” confiscated
   by Castro “allows [those property owners] to assert a concrete injury based
   on Defendants’ alleged ‘trafficking’ in the [those] [p]roperties.” Glen v. Trip
   Advisor LLC, 2021 WL 1200577, at *6 (D. Del. Mar. 30, 2021). See also
   Havana Docks Corp. v. Norwegian Cruise Line Holdings, Ltd., 484 F. Supp. 3d
   1215, 1227–27 (S.D. Fla. 2020) (same).
          But Glen’s claim ultimately fails on the merits because it does not
   satisfy certain statutory requirements under the Act. If the property giving
   rise to suit was confiscated before March 12, 1996, a United States national
   may not bring an action under the Act unless he acquired ownership of the
   claim before March 12, 1996. 22 U.S.C. § 6082(a)(4)(B). We agree with the
   district court’s alternative conclusion that this time limit is fatal to this suit,
   because the property in which Glen claims an ownership interest was
   confiscated before 1996—yet he did not inherit his claim to that property
   until after 1996.
          Accordingly, we vacate the district court’s dismissal of the case for
   lack of standing and render judgment for the defendant.
                                           I.
          After Fidel Castro seized power, he confiscated the property of
   “millions of his own citizens” and “thousands of United States nationals”
   in Cuba. 22 U.S.C. § 6081(3)(B)(i), (ii). In response, Congress enacted the
   Helms-Burton Act “[t]o deter trafficking in wrongfully confiscated
   property” and provide “United States nationals who were the victims of




                                           2
Case: 20-10903      Document: 00515961683          Page: 3   Date Filed: 08/02/2021




                                    No. 20-10903


   these confiscations . . . with a judicial remedy in the courts of the United
   States.” Id. § 6081(11). Title III of the Act establishes a private right of
   action for “any United States national who owns the claim to [confiscated
   property]” against “any person that . . . traffics in [such] property.” Id.
   § 6082(a)(1)(A).
          Congress also gave the President the power to suspend the private
   right of action created by Title III of the Act. Id. § 6085(b). Every President
   has suspended that right of action from 1996 until 2019. But in May 2019,
   President Trump ended the suspension of Title III, allowing plaintiffs like
   Robert Glen to sue under the Act.
          Glen is a naturalized United States citizen. His great-grandfather
   owned two beachfront properties in Varadero, Cuba.            Eventually, the
   Varadero properties were passed down to Glen’s mother and aunt. Later, in
   connection with the Cuban revolution, the Castro regime confiscated the
   Varadero properties. At the time the properties were confiscated, Glen’s
   mother and aunt were Cuban nationals. See, e.g., Glen v. Club Méditerranée,
   S.A., 450 F.3d 1251, 1255 n.3 (11th Cir. 2006) (noting, in another suit brought
   by Glen, that “the Varadero property at issue in this litigation was owned by
   Cuban nationals at the time of its expropriation”). Glen alleges that he
   inherited an ownership interest in some of the properties when his aunt
   passed away in 1999 and in the rest when his mother passed away in 2011.
          Today, Varadero is a popular tourist destination, and the Varadero
   properties are home to four resort hotels. During the two years relevant to
   this appeal, American Airlines operated a website, BookAAHotels.com,
   which offered travelers the option to reserve hotel rooms in Cuba, including
   rooms at the four hotels located on the Varadero properties. American
   received a total of $503.18 in commissions for twelve reservations at three of




                                          3
Case: 20-10903      Document: 00515961683          Page: 4    Date Filed: 08/02/2021




                                    No. 20-10903


   these hotels. The last time any of the hotels was booked through American’s
   website was July 19, 2019.
          In 2019, Glen sued American in federal district court, alleging that
   American had trafficked in confiscated property in violation of Title III of the
   Helms-Burton Act, seeking damages that include triple the value of the
   Varadero properties.
          The district court granted American’s motion to dismiss on three
   independent grounds. First, it held that Glen lacks Article III standing
   because he did not suffer a concrete injury. Second, it held that Glen could
   not bring a suit under the Act because he acquired his claim to the properties
   after March 12, 1996. Finally, it held that Glen failed to plead that American
   acted with the requisite knowledge and intent. Glen appeals.
                                         II.
          We review a dismissal for lack of standing de novo. E.g., Little v.
   KPMG LLP, 575 F.3d 533, 540 (5th Cir. 2009). Article III standing has three
   elements: injury-in-fact, traceability, and redressability. See Spokeo, Inc. v.
   Robins, 136 S. Ct. 1540, 1547 (2016). “To establish injury in fact, a plaintiff
   must show that he or she suffered ‘an invasion of a legally protected interest’
   that is ‘concrete and particularized’ and ‘actual or imminent, not conjectural
   or hypothetical.’” Id. at 1548 (quoting Lujan v. Defs. of Wildlife, 504 U.S.
   555, 560 (1992)).
          The district court held that Glen does not have standing because he
   did not suffer a concrete injury. Rather than defend this ruling on appeal,
   American argues that Glen did not suffer an injury-in-fact because he lacks a
   legally protected interest in the Varadero properties. American further
   asserts that even if Glen did have such an interest, any injury is not traceable
   to American. We disagree and hold that Glen has standing.




                                          4
Case: 20-10903      Document: 00515961683          Page: 5    Date Filed: 08/02/2021




                                    No. 20-10903


          Glen suffered a concrete injury because he alleges that he was harmed
   by American’s trafficking in property that belongs to him. The Supreme
   Court has explained that “[c]entral to assessing concreteness is whether the
   asserted harm has a ‘close relationship’ to a harm traditionally recognized as
   providing a basis for a lawsuit in American courts—such as physical harm,
   monetary harm, or various intangible harms.” TransUnion LLC v. Ramirez,
   141 S. Ct. 2190, 2200 (2021) (citing Spokeo, 136 S. Ct. at 1549–50). The harm
   allegedly caused by American’s trafficking bears a close relationship to unjust
   enrichment, which has indisputable common-law roots. See The Intellectual
   History of Unjust Enrichment, 133 Harv. L. Rev. 2077, 2078–87 (2020)
   (describing unjust enrichment’s common-law foundations).                   The
   Congressional findings of the Helms-Burton Act recognize as much, stating
   that the international judicial system “lacks fully effective remedies for the
   wrongful confiscation of property and for unjust enrichment from the use of
   wrongfully confiscated property.” 22 U.S.C. § 6081(8). The district court
   did not consider this aspect of the concreteness inquiry, and accordingly
   erred by concluding that Glen did not suffer a concrete injury. See, e.g., Glen,
   2021 WL 1200577, at *6.
          American responds that Glen could not have inherited any interest in
   the Varadero properties because the Cuban government confiscated them
   years earlier. As a result, there was nothing for his relatives to pass down to
   Glen upon their deaths. And without an enforceable title to the Varadero
   properties, American says, Glen does not have a legally protected interest.
          But American’s argument goes to the merits of Glen’s claim, not his
   standing.   “[T]he distinction between standing and the merits” can
   sometimes “cause conceptual trouble when a plaintiff alleges the deprivation
   of a dubious property or liberty interest.” Protect Our Parks, Inc. v. Chicago
   Park Dist., 971 F.3d 722, 736 (7th Cir. 2020). “But when the existence of a




                                          5
Case: 20-10903        Document: 00515961683        Page: 6   Date Filed: 08/02/2021




                                    No. 20-10903


   protected property interest is an element of the claim, deciding whether the
   interest exists virtually always goes to the merits rather than standing.” Id.
          In Webb v. City of Dallas, 314 F.3d 787 (5th Cir. 2002), for example,
   this court held that, although the plaintiffs “may ultimately fail to prove
   ownership or any property interest entitlement to [the property at issue in
   their takings claim],” they nonetheless had standing because their complaint
   “assert[ed] an interest in the property dispute sufficient to meet the
   minimum constitutional requirements of Article III.” Id. at 791.
          Similarly, to establish a claim under the Helms-Burton Act, a plaintiff
   must show that he is a “United States national who owns the claim” to
   property confiscated by the Cuban Government. 22 U.S.C. § 6082(a)(1)(A).
   Accordingly, ownership of a claim to confiscated property is an element of a
   Helms-Burton Act claim.       Glen’s complaint alleges an interest in the
   Varadero properties. That allegation, as in Webb, is sufficient to meet the
   minimum requirements of Article III.
          This conclusion is bolstered by the text of the Helms-Burton Act. The
   Act provides that “[n]o court of the United States shall decline, based upon
   the act of state doctrine, to make a determination on the merits in an action
   brought under [the Act].” Id. § 6082(a)(6). The act-of-state doctrine
   “prevents United States courts from determining the validity of the public
   acts of a foreign sovereign.” Fed. Republic of Germany v. Philipp, 141 S. Ct.
   703, 711 (2021).
          So the act-of-state doctrine requires us to assume the validity of the
   Cuban confiscation. And that is exactly what American asks us to do here:
   assume the validity of Castro’s confiscation of the Varadero properties and
   hold that Glen does not have a legally protected interest in those properties.
   But the Act reverses that assumption by abrogating the act-of-state doctrine
   in cases such as this.




                                          6
Case: 20-10903      Document: 00515961683           Page: 7    Date Filed: 08/02/2021




                                     No. 20-10903


          Alternatively, American contends that Glen lacks standing for a
   different reason—because his injury is not traceable to its actions. To show
   traceability, a plaintiff must allege that his injury is “connect[ed] with the
   conduct about which he complains.” Trump v. Hawaii, 138 S. Ct. 2392, 2416
   (2018). “Article III requires a causal connection between the plaintiff’s
   injury and the defendant’s challenged conduct.” Inclusive Communities
   Project, Inc. v. Dep’t of Treasury, 946 F.3d 649, 655 (5th Cir. 2019).
          American points out that it is not responsible for either the
   confiscation of the properties or the operation of the hotels on those
   properties. As a result, American claims, the remedy sought by Glen—triple
   the value of the properties—shows that the injury he seeks to redress is
   traceable only to Cuba and the hotel operators, and not to any unjust
   enrichment resulting from the $503.18 that American received in
   commissions.
          We disagree. Glen’s alleged injury is traceable to American. He
   alleges an injury that is entirely separate from either the confiscation of the
   properties or the operation of hotels on those properties. Specifically, he
   alleges that American was unjustly enriched because it did business with the
   entities that now occupy the properties that were wrongly taken from him.
   As the Southern District of Florida recognized in another case brought under
   the Helms-Burton Act, there is a direct “causal link between a claimant’s
   injury from the Cuban Government’s expropriation of their property and a
   subsequent trafficker’s unjust enrichment from its use of that confiscated
   property.” Havana Docks, 484 F. Supp. 3d at 1230. See also Glen, 2021 WL
   1200577, at *7 (“Glen alleges he was harmed by [Trip Advisor’s] trafficking
   in the [Varadero] [p]roperties without his authorization or paying
   compensation to him,” and that “he would not have been harmed if [Trip
   Advisor] had not trafficked in the Subject Properties.”).




                                          7
Case: 20-10903      Document: 00515961683            Page: 8   Date Filed: 08/02/2021




                                      No. 20-10903


          Glen has standing to sue.
                                          III.
          Although Glen has standing to sue, his claim fails on the merits.
          The Helms-Burton Act provides that, “[i]n the case of property
   confiscated before March 12, 1996, a United States national may not bring an
   action under this section on a claim to the confiscated property unless such
   national acquires ownership of the claim before March 12, 1996.” 22 U.S.C.
   § 6082(a)(4)(B). As Glen’s complaint makes clear, the Cuban government
   confiscated the Varadero properties long before 1996.               So under
   section (a)(4)(B), Glen may not bring an action unless he “acquire[d]
   ownership of the claim before March 12, 1996.” Id. But Glen inherited the
   properties after 1996—in 1999 and 2011. So Glen cannot bring a claim under
   the plain text of the statute.
          Glen argues that the word “acquires” doesn’t mean what it says. The
   word “acquires,” he says, does not include inheritance, because Congress
   intended for the word to require some degree of “active conduct” by the
   transferee, like an affirmative purchase, rather than a mere passive event,
   such as inheriting a claim by operation of law from close family.
          We disagree with Glen’s reading of the statute. The plain meaning of
   “acquires” is “[t]o gain possession or control of; to get or obtain.” Acquire,
   Black’s Law Dictionary 29 (11th ed. 2019); Webster’s Third
   New Int’l Dictionary 18 (1993) (“[T]o come into possession, control,
   or power of disposal of.”). That includes inheritance. If Congress meant for
   “acquires” to require some form of active conduct, like a purchase, it knew
   how to communicate that meaning. In fact, it did so in the very same section
   of the Act: “In the case of property confiscated on or after March 12, 1996,
   a United States national who, after the property is confiscated, acquires
   ownership of a claim to the property by assignment for value, may not bring an




                                           8
Case: 20-10903       Document: 00515961683             Page: 9      Date Filed: 08/02/2021




                                        No. 20-10903


   action on the claim under this section.”              22 U.S.C. § 6082(a)(4)(C)
   (emphasis added). There would have been no reason for Congress to add the
   words “by assignment for value” if “acquires ownership” was already
   limited to assignment for value.
          Every court to address the issue has read the statute the same way as
   we do. See Gonzalez v. Amazon.com, Inc., 835 F. App’x 1011, 1012 (11th Cir.
   2021) (holding that the plaintiff, who inherited property in 2016, “did not
   possess a claim to confiscated property until twenty years after the Helms-
   Burton Act’s cutoff date”); Glen, 2021 WL 1200577, at *7 (“[S]ince Glen
   did not acquire the ownership of the claim before March 12, 1996, by
   inheritance or any other manner, he falls within the category of ‘United
   States nationals’ who ‘may not bring an action under this section.’”) (quoting
   22 U.S.C. § 6082(a)(4)(B)); Garcia-Bengochea v. Carnival Corp., 2020 WL
   4590825, at *4 (S.D. Fla. July 9, 2020) (dismissing Helms-Burton Act claim
   where plaintiff inherited property after 1996); Garcia-Bengochea v. Royal
   Caribbean Cruises, Ltd., 2020 WL 6081658, at *3 (S.D. Fla. Oct. 15, 2020)
   (same). 1
                                            ***
          Glen has standing to sue. But he acquired ownership of the properties
   through inheritance after 1996, so his claim fails on the merits. Accordingly,
   we vacate the dismissal of the case for lack of standing and render judgment
   for the defendant.




          1
             Because this issue is dispositive, we need not address the district court’s
   alternative rationale for dismissal on the merits—Glen’s purported failure to plead that
   American acted with the requisite knowledge and intent.




                                              9